Citation Nr: 1522453	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  07-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the Board's July 28, 2014, decision addressing the claims of an increased disability rating for post concussion syndrome with headaches and a sleep disorder and entitlement to a TDIU should be vacated.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected post concussion syndrome with headaches prior to December 18, 2012; and in excess of 70 percent thereafter for service-connected post concussion syndrome with headaches and sleep disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from September 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO granted service connection for post concussion syndrome with headaches evaluated as zero percent disabling effective May 12, 2005.  The RO also granted service connection for hearing loss, but denied service connection for tinnitus, a back injury, and a leg injury.  The Veteran appealed that decision in its entirety in a June 2006 Notice of Disagreement.  In a February 2007 rating decision, the RO issued a rating decision finding that clear and unmistakable error had been made in not previously granting service connection for tinnitus as secondary to service-connected hearing loss.  Thus, service connection for tinnitus was established and a 10 percent disability rating was awarded effective May 12, 2005.  In addition, in this rating decision, the RO found that clear and unmistakable error had been made in not rating the Veteran's service-connected post concussion syndrome as 10 percent disabling effective May 12, 2005.

In February 2007, a Statement of the Case was issued as to the issues of entitlement to service connection for residuals of a back injury and a disability rating higher than 10 percent for post concussion syndrome with headaches.  The Veteran perfected an appeal to the Board by filing a VA Form 9 in March 2007.  

The Veteran's appeal was initially before the Board in May 2010, at which time it remanded the claims on appeal for additional development.  In addition, it found that the Veteran had initiated an appeal as to the denial of service connection for a leg disorder and remanded that issue for the issuance of a Statement of the Case.  In January 2011, a Statement of the Case was issued as to the claim for service connection for a leg disorder.  The Veteran, however, failed to file a substantive appeal within a timely fashion.  Consequently, the June 2006 rating decision denying service connection for a leg disorder became final and the Board has no jurisdiction over that issue at this time.  

Thereafter the Veteran's appeal of the issues of entitlement to service connection for residuals of a back injury and an increased disability rating higher than 10 percent for post concussion syndrome with headaches was returned to the Board.  In September 2011, it rendered a decision denying service connection for residuals of a back injury.  The Veteran did not appeal that decision or request reconsideration of it and, therefore, it is final.  As to the issue of an increased disability rating in excess of 10 percent for post concussion syndrome with headaches, the Board again remanded that issue for further development.

In an April 2013 rating decision, the RO granted a 70 percent disability rating for the Veteran's service-connected post concussion syndrome with headaches effective December 18, 2012.  In making this decision, the RO also granted service connection for a sleep disorder that was determined to be secondary to the Veteran's service-connected headaches and tinnitus; however, because the occupational and social impairment of the sleep disorder could not be separated from that caused by the Veteran's service-connected post concussion syndrome, the RO appropriately considered the now service-connected sleep disorder in evaluating the service-connected post concussion syndrome with headaches.  The Board further notes that, in evaluating the Veteran's service-connected post concussion syndrome, the RO rated him under new rating criteria established for evaluating traumatic brain injury (TBI), which became effective October 23, 2008.  

Subsequently, the Veteran's claim for an increased disability rating for service-connected post concussion syndrome with headaches and sleep disorder was remanded by the Board for further development in July 2013 and September 2013.  At this time, the Board finds that the prior remands have been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   

In addition, the RO initially denied entitlement to a TDIU in an August 2006 rating decision.  The Veteran did not appeal; however, he filed a new claim for "Individual Unemployability" in December 2006.  In addition, in May 2013, the Veteran submitted a form claiming that he was unemployable due to his post concussion syndrome.  In the Board's September 2013 remand, consequently, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Board added the claim for entitlement to a TDIU as an issue on appeal and remanded it for further development and adjudication.

As discussed in further detail below, as the RO has already effectuated the grant of benefits in the July 2014 Board decision and the Veteran's attorney indicated in her March 2015 Memorandum of Law that the Veteran has no desire to disturb that part of the Board's July 2014 decision, no further action by the RO is necessary.  

As to the issue of entitlement to a TDIU, it is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the VA's virtual paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Of further note, in January 2014, the Veteran filed a fully developed claim for compensation on VA Form 21-526EZ seeking service connection for the following:  diabetes mellitus, type II; sleep apnea; hypertension; migraine headaches; depression; anxiety condition; neuropathy, peripheral; shortness of breath; PTSD personal trauma; and traumatic brain injury.  The claim also sought to reopen previously denied claims for service connection for blurred vision and scars on the face as secondary to service-connected post concussion syndrome with headaches and a sleep disorder.  In a January 2015 rating decision, the RO denied service connection for PTSD; unspecified depressive disorder with anxiety disorder; neuropathy, right lower extremity; hypertension; diabetes mellitus, type II; and shortness of breath.  The Board notes that the claims for TBI, migraines headaches and sleep apnea were not adjudicated in that rating decision; however, the Veteran is already service-connected for post concussion syndrome with headaches and a sleep disorder so no action was necessary as the benefits sought were already granted.  

To date, however, there is no indication in the record that the RO has adjudicated the claims to reopen for service connection for blurred vision and scars on the face as secondary to service-connected post concussion syndrome with headaches and a sleep disorder.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board also notes that, to date, the Veteran has not submitted a Notice of Disagreement as to the January 2015 rating decision.  If he so desires to disagree with any of the denials set forth therein, he has until February 23, 2016 (one year from the date of the notice of the January 2015 rating decision) in order to submit any such disagreement.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On July 28, 2014, the Board issued a decision that granted a disability rating of 70 percent for the Veteran's service-connected post concussion syndrome with headaches and a sleep disorder effective October 23, 2008, and denied entitlement to a TDIU.  

2.  At the time of the Board's July 28, 2014, decision, it had not yet ruled on the May 16, 2014, request for an extension of time, 90 days, to begin after the Veteran's attorney received a copy of his claims file, to supplement the record with additional evidence in support of his claims.

3.  In December 2014, the Board granted the Veteran's Motion for Reconsideration on the contingency that new evidence be submitted within 90 days.  

4.  In March 2015, within the 90-day timeframe, the Veteran, through his attorney, submitted a memorandum of law along with additional evidence and waiver of AOJ consideration.  

5.  Prior to October 23, 2008, the Veteran's post concussion syndrome with headaches was not productive of multi-infarct dementia associated with brain trauma, prostrating headaches, or symptoms of a mental disorder that cause occupational and social impairment.

6.  As of October 23, 2008, resolving reasonable doubt in the Veteran's favor, his service-connected post concussion syndrome with headaches and a sleep disorder was productive of moderate impairment of concentration, attention, memory and/or executive functioning, or at least a "3" at the cognitive impairment facet level, but was not productive of "total" impairment of any facet of cognitive impairment or other residuals of TBI.

7.  The Veteran's post concussion syndrome with headaches and a sleep disorder does not represent an exceptional disability picture.


CONCLUSIONS OF LAW

1.  The July 28, 2014, Board decision addressing the issues of entitlement to an increased disability rating for post concussion syndrome with headaches and a sleep disorder and a TDIU is vacated.  38 U.S.C.A. § 7104(a) (2014); 38 C.F.R. § 20.904 (2014).  

2.  Prior to October 23, 2008, the criteria for an initial disability rating in excess of 10 percent for post concussion syndrome with headaches were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8045 (2008). 

3.  From October 23, 2008 the criteria for a disability rating of 70 percent, but no higher, for post concussion syndrome with headaches and a sleep disorder were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8045 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

In October 2014, the Veteran's attorney moved for reconsideration and withdrawal of the Board's July 28, 2014 decision because it was issued six days after she received a copy of the Veteran's claims file and, therefore, she did not have sufficient time in order to review it or submit additional evidence in support of the Veteran's appeal although, in a May 2014 letter, she had requested that "no hearing be scheduled and no decision be made until I have received the C File and I have had a reasonably opportunity - at least 90 days - to develop evidence concerning the issues raised by the C File."  

In December 2014, the undersigned Veterans Law Judge ruled on the Motion for Reconsideration and determined that the July 28, 2014 decision will be vacated only if the Veteran's attorney provides additional evidence and/or argument within 90 days of the notice letter.  On March 9, 2015, within the 90 days allowed, the Board received from the Veteran's attorney additional argument and evidence in support of the Veteran's appeal with a waiver of AOJ consideration.  

 Accordingly, the Board finds that vacatur of the July 28, 2014, decision addressing the issues of initial increased disability rating for service-connected post concussion syndrome with headaches and sleep disorder and entitlement to a TDIU is warranted.


II.  Increased Rating for Post Concussion Syndrome 
with Headaches and a Sleep Disorder 

In the March 2015 Memorandum of Law, the Veteran's attorney indicated that the Veteran does not desire to disturb that part of the Board's July 2014 decision that granted an increased to 70 percent of the disability rating for the Veteran's service-connected post concussion syndrome with headaches and a sleep disorder.  Rather, he only seeks revision of the decision as it relates to the denial of the claim for a TDIU.  The Board notes that, in January 2015, the RO issued a rating decision effectuating the Board's grant of benefits in the July 2014 decision.  Consequently, no further action by the RO is necessary and the Board reissues the July 2014 decision granting an increased disability rating to 70 percent effective October 23, 2008, essentially unchanged.

Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in June and September of 2005, prior to the initial adjudication of his claim for service connection.  Notice compliant with Vazquez-Flores was not provided to the Veteran.  Nevertheless, the Board notes that the Veteran's claim was originally one for service connection for his post concussion syndrome, which was granted in the June 2006 rating decision.  Thereafter, the Veteran disagreed with the evaluation of this now service-connected disability.  Consequently, since the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in failing to provide notice relating to the Veteran's appeal for an increased rating is not prejudicial to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in May 2006, November 2011, December 2012, July 2013 and November 2013.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Furthermore the Board finds that the reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Board acknowledges the arguments made by the Veteran and his representative with regard to the adequacy of the November 2013 VA TBI examination; however, the Board does not find these arguments to have merit.  Although the time the examiner spent with the Veteran may have only been 20 minutes, the length of the examination has no bearing on its completeness.  The examination report thoroughly sets forth the Veteran's reported symptoms and the examiner's findings leading to a conclusion that a full and fair examination was conducted.  Furthermore, the representative's argument that the examiner's opinion is flawed due to his conclusion that the Veteran's "chronic TBI symptoms have progressed since 1977 due to additional head traumas and may have progressed due to other physical pathologies" misconstrues the examiner's statement when read with the whole of his opinion.  Unlike the representative's contention that the examiner did not consider the accumulative effect of any intercurrent head injuries, the examiner's opinion read as a whole makes it clear that he was considering all current symptoms.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claim for a higher evaluation is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As previously discussed, service connection for post concussion syndrome with headaches was established effective May 12, 2005, which is the date the Veteran's claim for service connection was received.  Although initially rated as noncompensable, a 10 percent disability rating was established in a February 2007 rating decision effective May 12, 2005 under hyphenated Diagnostic Code 9410-8045.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In the present case, Diagnostic Code 9410 evaluates other and unspecified neurosis.  38 C.F.R. § 4.130.  The RO, however, actually evaluated the Veteran's service-connected post concussion syndrome with headaches under Diagnostic Code 8045, which at the time of evaluation evaluated brain disease due to trauma.  

The Board notes that, in September 2008, VA issued final rulemaking amending 38 C.F.R. § 4.124a , Diagnostic Code 8045, retitling it to "Residuals of traumatic brain injury (TBI)."  The effective date of this amendment was October 23, 2008.  Pursuant to Fast Letter 08-36, for claims such as this one that were pending at the time the amendment took effect, the RO is to rate the veteran under the old criteria for periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for periods beginning on or after October 23, 2008. 

Pre-October 23, 2008

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304 (which evaluates dementia due to head trauma under 38 C.F.R. § 4.130).  This 10 percent disability rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Consequently, the 10 percent disability rating that the Veteran was assigned for his post concussion syndrome prior to October 23, 2008, was the maximum rating provided as he had no neurological disabilities nor was there a diagnosis of multi-infarct dementia as a result of the post concussion syndrome.  Instead, the record demonstrates he essentially only had subjective complaints of headaches (see May 2006 VA examination).  VA treatment records also show the following possible symptoms related to his service-connected post concussion syndrome - little thinking flexibility; comprehension, concentration, abstract and self-reflection difficulties; concreteness of thinking; and failing to use negative consequences as guide to future behavior.  In addition, psychological evaluation conducted in September 2007 in conjunction with a claim for Social Security disability benefits showed on mental status examination that the Veteran had limited attention span and concentration, and moderate deficits in memory.  A diagnosis of cognitive disorder, not otherwise specified, was provided.  A Psychiatric Review Technique report from October 2007, however, did not indicate any organic brain disorder found; rather, the Veteran was found to have a depressive disorder, not otherwise specified, that caused only mild impairment.  VA treatment records from 2007 also show that the Veteran was treated for a mood or anxiety disorder; however, there is nothing to indicate that this disorder was in any way related to his post concussion syndrome.  Rather, they demonstrate that it was related to problems with the Veteran's ex-wife and multiple incarcerations stemming from his violation of a restraining order.  

Thus, the Board finds that they only complaints of symptoms relating to the Veteran's post concussion syndrome prior to October 23, 2008, are subjective complaints without objective evidence of brain infarct.  Consequently, under the old criteria, a higher disability rating would not be warranted for the Veteran's service-connected post concussion syndrome prior to the October 23, 2008 changes to the rating criteria. 

The Board also notes that, as the Veteran's main complaint at the May 2006 VA examination was headaches, these may be evaluated under Diagnostic Code 8100.  The veteran's service-connected migraine headaches are currently evaluated as 10 percent disabling under Diagnostic Code 8100.  Under the rating schedule, a 10 percent evaluation for migraine headaches requires characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches where there is characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The evidence, however, fails to demonstrate that the Veteran's post traumatic headaches (as diagnosed by the May 2006 VA examiner) were productive of characteristic prostrating attacks as the Veteran received no treatment for them and, by his own report, he had no incapacitating episodes.  Thus, the Board finds that a disability rating higher than 10 percent is not warranted under Diagnostic Code 8100.

The Board further finds that consideration of a higher disability rating under the General Rating Formula for Mental Disorders also would not result in a higher disability rating.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. at 443. 

A 10 percent disability rating requires a showing of:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating requires a showing of:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

A GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Medical records show the Veteran has been treated for a mental disorder with various diagnoses such as adjustment disorder, affective disorder, mood disorder, depressive disorder and anxiety disorder.  None of the medical evidence, however, attributes the Veteran's mental disorder to his service-connected post concussive syndrome.  In fact, VA obtained a medical opinion in November 2011 as to whether the Veteran's identified psychiatric symptoms ("depression, anxiety and mood swings since 2006") have been caused by his in-service head injury.  After review of the record (and setting forth the relevant evidence in his report), the VA psychiatric rendering the requested opinion stated that, based on the available information, it may be reasonably clinically concluded that it is less likely than not that the Veteran's claimed symptoms of "depression, anxiety and mood swings since 2006" have been due to his service-connected brain syndrome.  Rather, the examiner noted that it is clear from the records that his escalating marital conflicts alcohol abuse and related legal problems have led to the VA diagnosed conditions in 2006 and 2007.  Consequently, the Veteran's psychiatric symptoms (identified as "depression, anxiety and mood swings") cannot be the basis of an evaluation under the rating criteria for mental disorders.

Furthermore, although VA treatment records show the following possible symptoms related to his service-connected post concussion syndrome - little thinking flexibility; comprehension, concentration, abstract and self-reflection difficulties; concreteness of thinking; and failing to use negative consequences as guide to future behavior - there is no evidence to demonstrate that these symptoms result in impairment of occupational and social impairment consistent with any of the rating criteria for a disability rating higher than 10 percent.  

Thus, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 10 percent is warranted under the General Rating Formula for Mental Disorders.

Post-October 23, 2008 

Under the amended regulation, Diagnostic Code 8045 again provides for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  However, under amended Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of Ratings--Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed above that are reported on an examination, evaluate under the most appropriate Diagnostic Code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Since October 23, 2008, under the prior rating criteria, the Board finds that the Veteran's status post concussion syndrome still has not resulted in a diagnosis of multi-infarct dementia associated with brain trauma.  Thus, a higher rating is not warranted under prior Diagnostic Code 8045.

Under the new rating criteria, a 10 percent disability rating was continued until December 18, 2002, the date of a VA mental disorders examination, which when read in conjunction with a December 20, 2002 VA TBI examination, demonstrated the Veteran had moderate impairment of memory, attention, concentration or executive functions resulting in moderate functional impairment.  Based on the results of these VA examinations, a level of severity of "3" was assigned for the memory, attention, concentration, executive function facet.  Based on that finding, a 70 percent disability rating was awarded effective December 18, 2002.  Consequently, the Board must consider whether the a disability rating in excess of 10 percent is warranted between October 23, 2008 and December 17, 2002, and whether a 100 percent disability rating is warranted at any time after October 23, 2008.

After reviewing the substantial evidence of record, the Board finds that the evidence raises a reasonable doubt as to whether the Veteran's service-connected post-concussive syndrome was productive of moderate impairment of memory such that a "3" should be assigned for the memory, attention, concentration, and executive function facet as of October 23, 2008.  A September 2007 psychological evaluation conducted in conjunction with the Veteran's claim for disability benefits from the Social Security Administration demonstrates that the examiner found, based upon memory function screening, that he had moderate memory difficulties in types of abilities important for day-to-day task memory, immediate memory, and working memory functioning.    The examiner also noted that the Veteran's attention span and concentration were limited but did not specify the degree of such limitation.  In his Summary, the examiner stated that the present results suggest a moderate memory limitations deficit.  

In contrast, at a May 2010 psychological evaluation (again in relation to a claim for disability benefits with the Social Security Administration), the examiner stated that the Veteran's concentration and memory were only mildly impaired.  This conclusion, however, was not based upon the same testing that was conducted at the September 2007 examination but merely on basic memory tests.  

In addition, the medical records and statements show the Veteran has fairly consistently reported having difficulties with memory, attention and concentration.

Furthermore, although the VA examiner who conducted a mental disorders VA examination on December 18, 2002, stated the Veteran only had mild memory loss, the VA examiner who conducted the TBI examination two days later stated he had moderate impairment of memory, attention, concentration and executive functions.  

Clearly the evidence is inconsistent as to whether the Veteran has mild or moderate memory loss raising reasonable doubt in the record as to the degree of the impairment of the Veteran's memory due to his service-connected post-concussive syndrome.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Consequently, the evidence being in equipoise, reasonable doubt is resolved in the Veteran's favor, and the Board finds that a "3" should be assigned for moderate impairment of the memory, attention, concentration or executive functions under the rating criteria effective October 23, 2008.  Hence a 70 percent disability rating is warranted for the Veteran's service-connected post-concussive syndrome under the new rating criteria for evaluation TBI's.  The effective date of the 70 percent disability rating is October 23, 2008, as that is the date the new rating criteria went into effect.  An earlier effective date cannot be awarded as there is no provision for retrospective application of the new rating criteria.  See 38 C.F.R. § 3.114(a) (the effective date of a grant of benefits or an increase in compensation based upon a liberalizing law should not be earlier than the date of its enactment).  

As for a disability rating higher than 70 percent as of October 23, 2008, the Board finds that the medical evidence fails to demonstrate that the Veteran's post-concussive syndrome was productive of a level of "Total" under Diagnostic Code 8045.  A "Total" is assigned if the objective evidence demonstrates severe impairment of a facet.  The objective medical evidence in the present case shows no more than a moderate impairment of the memory, attention, concentration or executive functions facet (or a level of "3").  As for the remaining facets, no more than a "2" level is demonstrated by the objective medical evidence for subjective symptoms in that the Veteran is shown to have three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships, which is the highest level provided under this facet.  This facet would take into account the Veteran's complaints of headaches, fatigue, blurred vision, etc. that he claims requires several rest periods during the day (see November 2013 statement).  Such a designation is only productive of a 40 percent disability rating and, therefore, does not provide for a disability rating higher than 70 percent.  As for the other facets, the medical evidence fails to demonstrate the Veteran has had severely impaired judgment (evidence indicates no more than mildly impaired); has been consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation; motor activity severely decreased due to apraxia; severely impaired visual spatial orientation; complete inability to communicate either by spoken language, written language or both; or persistently altered state of consciousness such as vegetative state, minimally responsive state, or coma.

Furthermore, the Board finds that referral for an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321(b) is not warranted.  Generally, the Rating Schedule applies unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  When the available schedular evaluations are inadequate, the VA Under Secretary for Benefits or the Director of Compensation & Pension (C&P) is authorized to approve a rating higher than that required by the application of the schedular criteria alone.  38 C.F.R. § 3.321(b)(1) . 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule to determine whether the veteran's disability picture is adequately contemplated by the Rating Schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of C&P for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, in order for an extra-schedular rating to be assigned, there must be something more that creates an exceptional set of circumstances so as to warrant deviation from the standard schedular rating criteria.

In the present case, the Board finds that the rating schedule, both before and after October 23, 2008, were adequate to evaluate the Veteran's service-connected post-concussive syndrome.  As discussed above, at his initial VA examination in May 2006, the Veteran only complained of headaches related to his in-service head trauma, which was evaluated initially as 10 percent disabling under Diagnostic Code 8045 for subjective complaints of brain disease due to trauma.  The Board also considered above whether a higher disability rating would have been warranted for post-traumatic headaches under Diagnostic Code 8100 (which evaluates migraines) or for a mental disorder under the General Rating Formula for Mental Disorders.  Nor does the evidence prior to October 23, 2008, demonstrate that the Veteran's service-connected post-concussive syndrome was productive of neurological disability or a brain infarct.  The Board acknowledges that there was some indications that he may have had some cognitive impairments such as little thinking flexibility; comprehension, concentration, abstract and self-reflection difficulties; concreteness of thinking; memory, attention and concentration deficits, and failing to use negative consequences as guide to future behavior; however, those were considered in evaluating him under the rating criteria for mental disorders and it was found there was no evidence that these symptoms resulted in impairment in occupational and social functioning consistent with the rating criteria for a higher disability rating than 10 percent.  Rather the evidence shows that the Veteran's ability to work was more likely affected by his relationship difficulties with his ex-wife and the fact that he was in and out of jail because he consistently violated a restraining order that his ex-wife had against him.  

Based on the foregoing, the Board finds that, prior to October 23, 2008, the evidence fails to demonstrate that the Veteran's service-connected post concussive syndrome represents an unusual or exceptional disability picture such that the rating schedule is inadequate.  The Board acknowledges that it has awarded a 70 percent disability rating under the new rating criteria effective October 23, 2008, in part based upon a September 2007 psychological evaluation.  Such finding, however, is solely based upon the change in the rating criteria rather than a change in the symptoms of the Veteran's service-connected disability.  In proposing these rating criteria changes, VA stated that it proposed to amend the criteria for rating residuals of TBI to "update them in light of current knowledge of the condition."  73 Fed. Reg. 432 (January 3, 2008).  Such current knowledge was essentially derived from the statistically larger number of veterans from the Iraq and Afghanistan conflicts with residuals of TBI than had been seen in previous conflicts.  In addition, VA stated that the effects of head injuries stemming from blasts resulting from improvised explosive devices, which have been common sources in these conflicts, appear to be somewhat different from the effects of brain trauma seen from other sources of injury.  Id.  The Veteran's post concussion syndrome is the result of being hit on the head with loss of consciousness in 1977.  Therefore, the Board does not find its action in awarding a 70 percent under the new rating criteria based upon the September 2007 psychological evaluation to be an indication that the rating criteria in effect prior to October 23, 2008, are inadequate to rate the Veteran's disability as the change in rating criteria was based upon new knowledge derived from a different type of head trauma than what the Veteran experienced.  

As of October 23, 2008, the new rating criteria clearly consider all facets of the Veteran's service-connected post concussion syndrome given the detailed and complex rating system that was established for evaluating TBIs.  The evidence establishes that the Veteran's service-connected post concussion syndrome was productive of no more than moderate impairment of memory, attention, concentration, or executive functions; mild impairment of judgment; occasional inappropriate social interactions; mild impairment of visual spatial orientation; and three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  There is no objective evidence, despite the Veteran's statements to the contrary, that he has had any spatial disorientation, abnormal motor activity, neurobehavioral effects, problems with communication, or an altered state of consciousness.  Furthermore the Veteran's subjective complaints of headaches, fatigue, blurred vision, etc. that he claims requires several rest periods during the day (see November 2013 statement) are contemplated by the rating criteria in the "Subjective Symptoms" facet.  

Having found that the rating criteria in effective before and after October 23, 2008 are not inadequate to rate the Veteran's service-connected post concussion syndrome, the preponderance of the evidence is against finding that referral for consideration of an extraschedular rating is warranted.

Consequently, the Board finds that a 70 percent disability rating for the Veteran's service-connected post-concussion syndrome with headaches and a sleep disorder is warranted effective October 23, 2008; however, the preponderance of the evidence is against finding a higher disability rating is warranted either on a schedular or extraschedular basis.  To the extent that a 70 percent disability rating is awarded effective October 23, 2008, for the Veteran's service-connected post-concussion syndrome, the Veteran's appeal is granted.   To the extent that a disability rating higher than 10 percent is sought prior to October 23, 2008, or a disability rating higher than 70 percent thereafter, the Veteran's appeal is denied.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The July 28, 2014, Board decision addressing the issues of an initial increased disability rating for post concussion syndrome with headaches and a sleep disorder and entitlement to a TDIU is vacated

Entitlement to an initial disability rating in excess of 10 percent for service-connected post concussion syndrome with headaches prior to October 23, 2008 is denied.

Entitlement to an initial disability rating in excess of 70 percent for service-connected post concussion syndrome with headaches and sleep disorder is granted effective October 23, 2008, subject to controlling regulations governing the payment of monetary benefits.

  
REMAND

Regrettably, the Board finds that remand of the Veteran's claim for entitlement of a TDIU is warranted for additional development.  Specifically the Board finds that VA examination is necessary to consider the extent that the Veteran's service-connected disabilities affect his employability and, should it be determined that they cause the Veteran to be unable to obtain or sustain a substantially gainful occupation, to determine the onset of such affect.

The evidence of record shows the Veteran has reported to medical professionals that the onset of his unemployability was in 2006 or 2007.  At a May 2006 VA brain and spinal cord examination, however, the Veteran reported that he had been unemployed for two years due to a back condition.  As for his post-concussion syndrome, it was noted he had more difficulty performing duties because of decreased concentration and pain; however, as to his headaches, it was noted that he was quite functional during them and rarely took medication.  He reported that he had been unemployed for two years due to a back condition.  As for his post-concussion syndrome, it was noted he had more difficulty performing duties because of decreased concentration and pain; however, as to his headaches, it was noted that he was quite functional during them and rarely took medication.  On VA examination in December 2012 for his post concussion syndrome, it was noted that the only impact on his ability to work were related to moderate memory impairment and mild cognitive dysfunction; however, there was no indication that such would prevent the Veteran from working.  In addition, a concurrent examination for headaches indicates the Veteran's headaches had no impact on his ability to work.  

The Veteran underwent a VA examination for his hearing loss and tinnitus in May 2006 and June 2013.  The diagnosis at both examinations was right ear normal to severe sloping sensorineural hearing loss and left ear normal to profound sloping sensorineural hearing loss.  No opinion has been given as to the impact of the Veteran's hearing loss and tinnitus has on his employability.  The Board notes, however, that the Veteran's bilateral hearing loss is rated as zero percent disabling and his tinnitus is rated as 10 percent disabling.

In addition, records from the Social Security Administration related to the Veteran's claim for disability benefits in 2010 indicate that he was found not to be unemployable due to headaches, back pain and an affective/mood disorder.  These records also fail to demonstrate that the Veteran's service-connected hearing loss and tinnitus were a severe impediment to communication.

Furthermore, the Board notes that there has been additional evidence relating to the Veteran's claim associated with the claims file since the Board's last review in July 2014.   This evidence consists of the reports of VA examinations conducted in September and November of 2014 and the report of an October 2014 private vocational assessment.

At the September 2014 VA headaches examination, the Veteran reported that he now has headaches all the time.  The examiner indicated that the Veteran's headache condition impacts his ability to work; however, in describing the said impact, the examiner merely repeated the Veteran's statements that he is unable to work due to post concussion headache and inability to sleep.  Thus, there is no opinion by the examiner as to the extent that the Veteran's post concussion syndrome with headaches and a sleep disorder impacts his ability to work.

At a November 2014 VA TBI examination, the Veteran reported the onset of his headaches in 2005.  Previously, he only had occasional headaches; however, at the time of the examination, he reported he had daily headaches, located over all the portions of his head that were sharp lasting approximately 10 to 30 minutes.  He reported they will be severe four to five times per week.  Current treatment was Ultram 50 mg every six hours as needed.  Although the examiner indicated that the Veteran's residual conditions of TBI impact his ability to work, under his description of that impact, he wrote "sedentary employment:  desk/computer work."  The Board is unclear as to how to interpret the meaning of this.

The October 2014 private vocational assessment was conducted by a psychologist who is a certified vocational evaluator.  This psychologist opined that the Veteran is unable to maintain substantial gainful employment on a regular and consistent basis even at the sedentary level of work.  In making this opinion, he noted that the Veteran has a high school diploma and a work history consisting of working as a technician, technician's assistant and as a warehouse clerk.  He last worked in 2007.  

This opinion is based solely on a record review rather than an examination of the Veteran.  Although this would not generally be detrimental to the probative value of a medical opinion, the Board finds there are some factual errors in the recitation of the facts that are concerning.  First it is noted that this psychologist states that the Veteran only has a high school diploma, which is in direct contradiction of his reports to VA that he has a Bachelor's degree (see e.g., May 2006 VA Psychology Consult note, September 2014 VA PTSD examination report and November 2014 VA TBI examination report).  Furthermore, his work history as set forth is incomplete.  It shows a gap in employment between 1984 and 2005; however, it is clear from other records in the claims file that the Veteran worked in Greece from 1991 to 2004 in aviation essentially self-employed and returned to the United States in 2005 (see e.g., August 2005 VA Psychology Consult note; February 2013 VA Psychological Evaluation note; and September 2014 VA PTSD examination report).  Furthermore, there is no accounting for the fact that the record shows the Veteran had legal troubles related to his ex-wife and was in and out of prison a number of times between 2006 and 2010.  In fact, the record shows that the Veteran lost his last employment because of being sent to prison in April 2007.  

In addition, this psychologist indicated that the record shows that the Veteran suffers from persistent headache episodes from four to six days per month during which time he is unable to work.  It is unclear what he bases this statement on as a review of the evidence does not demonstrate that any treating physician or VA examiner has ever recorded or opined the Veteran's is unable to work when he has headaches.

Consequently, the Board finds that remand is warranted for a new VA examination and a medical opinion that takes into account all of the evidence of record in considering whether the Veteran's service-connected disabilities, either individually or in the aggregate, prevent him from obtaining and sustaining a substantially gainful occupation.


Furthermore, as the Veteran receives all his treatment at the VA Medical Center in Gainesville, Florida, and the last treatment record associated with the claims file is from September 2013, over a year and a half ago, the VA treatment records since then should be associated with the claims file as they are constructively held to be in the Board's possession.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the Veteran's claims file his treatment records from the VA Medical Center in Gainesville, Florida, from September 2013 to the present.

2.  Thereafter, schedule the Veteran for an examination to evaluate his service-connected disabilities and to determine their effect on his employability.  Special examinations should be obtained if necessary for the examiner to render an opinion.  The examiner(s) must review the claims file and such should be noted in the examination report.  

After reviewing the claims file (including this Remand) and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's service-connected disabilities, whether individually or in the aggregate, prevent him from obtaining and sustaining a substantially gainful occupation.  If the examiner opines that the Veteran's service-connected disabilities prevent substantially gainful employment, then he/she should render an opinion as to the onset (month and year) of his unemployability. 

In rendering an opinion the examiner should specifically discuss the Veteran's reports of the onset and cause of his unemployment, the Veteran's employment and educational history, the 1987 work-related nonservice-connected back injury, findings as to the impairment of functioning by previous VA examiners, and the October 2014 private vocational assessment.  The examiner should provide a comprehensive explanation for the reasons for the opinion(s) given with citation to the evidence and/or medical treatise/studies as necessary to support his/her opinion.  If any opinion cannot be rendered without resorting to speculation, an explanation should be stated as to why such is the case and indicating whether there is any additional attainable evidence that would help the examiner in rendering an opinion.

3.  After ensuring that all development has been completed (including ensuring that the VA examination report is adequate), the Veteran's claim for entitlement to a TDIU should be readjudicated, which shall include consideration of all relevant evidence added to the claims file since November 2013 (the date of the last Supplemental Statement of the Case).  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


